Order entered April 22, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01199-CR

                              PETER PHUC HONG TRAN, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 296-81478-2012

                                             ORDER
         The Court GRANTS appellant’s April 18, 2014 amended motion for extension of time to

file appellant’s brief.

         We ORDER appellant to file the brief within SIXTY (60) DAYS from the date of this

order.


                                                       /s/   LANA MYERS
                                                             JUSTICE